IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL O'LEARY as Administrator
Ad Prosequendum for the Estate of
Shawn Patrick O’ Leary, Deceased
NO:2-16-CV-01393

VS.

JURY TRIAL DEMANDED
WEXFORD HEALTH SOURCES,
INC.; RAUL YANKELEVICH, M.D.;
STEPHEN RITZ, D.O.

NOTICE OF WITHDRAWAL OF APPEARANCE
Kindly withdraw the appearance of J ohn L. Rollins on behalf of Michael O’ Leary as
Administrator Ad Prosequendum for the Estate of Shawn Patrick O’Leary in the above-captioned

lawsuit..

Respectfully submitted,

By: S/John Rollins, Esquire

John L. Rollins, Esquire
johnrollinsesq@gmail.com
Law Office of John L. Rollins
1408 Burke Road

West Chester, PA 19380
Telephone : (215) 512-4219
Facsimile : (484) 879-6770

Date: November 20, 2019

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL O’LEARY

as Administrator Ad Prosequendum
for the Estate of

Shawn Patrick O’ Leary, Deceased

Plaintiff : Jury Trial Demanded
VS.

WEXFORD HEALTH SOURCES, ¢

INC., et al. : No. 2:16-cv-01393-JP
Defendants

 

CERTIFICATE OF SERVICE

I, John L. Rollins, Esquire, hereby certify that true and correct copies of the foregoing
Notice of Withdrawal of Appearance, was served upon the following via the Court's electronic mail
system, on November 20, 2019, on behalf of the Defendants, Wexford Health Sources, Inc., Raul
Yankelevich, M.D., and Stephen Ritz, D.0., and on behalf of Plaintiff Sonia Perez Chaisson:

Emily B. Ryan-Fiore, Esquire Sonia Perez Chaisson, Esquire
eryan@wglaw.com lawfirmsonisp.chaisson@gmail.com

Telephone No.: (310) 773-8788
Kenneth D. Powell, Jr., Esquire Attorney for Plaintiff

kpowell@wglaw.com

Caitlin J. Goodrich, Esquire

cgoodrich@wglaw.com

WEBER GALLAGHER SIMPSON

STAPLETON FIRES & NEWBY, LLP

2000 Market Street, 13" Floor

Philadelphia, PA 19103

Attorneys for Defendants

By:_S/John Rollins, Esquire
John L. Rollins, Esquire

johnrollinsesq@gmail.com
Law Office of John L. Rollins
1408 Burke Road
West Chester, PA 19380
Telephone : (215) 512-4219
Facsimile : (484) 879-6770

 
